Citation Nr: 1531762	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck condition, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for a neck condition, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2015 the Veteran was afforded a Board Videoconference hearing.  The hearing transcript is of record. 

At the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence to support his claim.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record.

The issue of entitlement to an increased rating for the low back disability has been raised by the record in a June 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a neck condition was most recently finally denied by a December 2004 rating decision.

2.  The evidence received since the December 2004 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's neck condition is related to his active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a neck condition.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.03,  (2014). 

2.  The criteria for service connection for a neck condition have been met. 38 U.S.C.A. §§ 7105(c), 5107, 1154 (a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable determination on the claim to reopen and for entitlement to service connection for a neck condition, to include neck arthritis and residuals of a cervical discectomy, any error in notice or in the duty to assist on that aspect of the claim is harmless.

II.  New and Material Evidence

Service connection for a neck condition was denied in a December 1997 rating decision because the Veteran's service treatment records (STRs) were silent regarding any in-service treatment regarding the neck.  The Veteran filed a Notice of Disagreement with the denial and the RO sent a February 2001 statement of the case (SOC), however, a Substantive Appeal was not submitted by the Veteran, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In August 2004, the Veteran filed a petition to reopen.  In a December 2004 rating decision, the RO determined that new and material evidence had not been submitted and declined to reopen the claim.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In June 2008, the Veteran filed the current claim to reopen.  In the July 2009 statement of the case (SOC), the RO reopened the claim of entitlement to service connection for a neck condition and denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence added to the record since the December 2004 final rating decision includes VA treatment and private treatment record records; December 2008 and December 2013 VA examination reports and statements from the Veteran, including hearing testimony. 

The above evidence is new, as it was not previously of record.  Moreover, this new evidence is "material" as it relates to an unestablished fact necessary to substantiate the claim.  In particular, a September 2008 private treatment record demonstrated that there was a relationship between the Veteran's neck condition and his military service.  At the April 2015 Board hearing, the Veteran testified that his neck injury occurred at the same time as his low back injury.  Service connection for the back disability was granted in an April 1988 rating decision.  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck condition, on either a direct basis or as secondary to a service-connected low back disability.  The recently submitted evidence relates to an unestablished fact; that the Veteran's neck condition may be related to service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, the criteria for reopening the claim of entitlement to service connection for a neck condition, to include neck arthritis and residuals of a cervical discectomy, and to include as secondary to the service-connected low back disability, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

III.  Service Connection for a Neck Condition

The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well. See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran is seeking entitlement to service connection for a neck condition, which he attributes to an in-service neck injury when a one thousand pound wall fell on him during his active military service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

On December 2013 VA examination, the Veteran was diagnosed with intervertebral disc syndrome of the cervical spine.  Thus, the evidence shows the Veteran has a current diagnosis of a neck condition.

His service treatment records (STRs) are silent regarding any symptoms relating to a neck condition.  However, as noted in an October 1983 STR, while on active duty, a one thousand pound wall fell on the Veteran.  A January 1988 STR indicates that the Veteran was hospitalized for three weeks with bedrest after the wall accident and had back surgery due to the sustained injury.  Service connection is in effect for the back disability incurred at that time. 

The Veteran's post-service treatment records are also silent for a neck condition within one year following service.  However, in August 2004 correspondence and on April 2015 Board hearing, the Veteran indicated that he injured his neck the same time that he injured his back.  

On December 1998 examination, the Veteran reported that during service a one thousand pound wall fell on his neck and shoulders and that it bent him in half.  The Veteran believed his low back injury caused his neck and shoulders to become painful and that his pain started in his lower back and progressively moved up his back to his neck.  The examiner discussed findings from a MRI and found degenerative changes in the neck.  The examiner opined, "It is probable that the injury sustained in 1983, with the wall falling and first striking the neck and shoulder area, could be related to the current neck condition."  

In a September 2008 private treatment record, a private physician opined that the Veteran's back and neck problems were a direct effect from the 1983 in-service wall accident that injured the Veteran while on active duty.  

In the December 2008 examination report, the VA examiner observed that the Veteran's cervical spine arthritis was a separate entity from his lumbar disease and surgery.  The examiner opined that because there was no anatomic or physiological relationship, the Veteran's cervical spine arthritis was not related to the Veteran's low back fracture.  

On December 2013 examination, the examiner opined that it was less likely as not that the Veteran's current cervical condition was caused by, aggravated by, or the result of active military service.  The examiner stated that there was no record of neck complaints in service and no indication of cervical degenerative disease until 1998.  The examiner further opined that it was more likely than not that the Veteran's current cervical degenerative disease was a result of normally progressive cervical degeneration.  

On April 2015 Board hearing, the Veteran testified that he injured his neck at the same time that he injured his back from the August 1983 in-service wall accident.  He further testified that he could not get a proper diagnosis at the time of the initial injury due to the lack of technology and that the diagnosis mainly focused on his back.  The Veteran stated he was in so much pain and that they did not give him a proper diagnosis the day of the wall accident.  He stated he had no other injuries to his neck besides that accident.  The Veteran testified that X-rays were taken of his lower back and that he believed all of the pain was related to his back injury.  He further testified that an in-service physician told him that he would have to have neck surgery because of his back conditions.  The Veteran testified that a VA physician found a positive relationship between his neck arthritis and the in-service low back injury and that two private physicians stated that the Veteran's neck condition was directly related to the August 1983 in-service wall accident.  

The Board finds the Veteran's statements regarding the onset of his neck injury during service to be competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records document the accident in service.  Although there is no documentation of neck complaints at that time, the Veteran is competent to report about what happened to him during service.  The Board also finds his statements regarding continuity of symptomatology of pain in his neck after service to be competent and credible.  The Board places great weight of probative value on the Veteran's statements regarding the onset of the neck condition in service and the continuity of symptomatology regarding the neck condition. 

The medical evidence on the issue is conflicting, however, some of the opinions are inadequate.  The December 1998 VA opinion is positive, but not conclusive.  The examiner indicated it was "probable" that the injury in service "could be" related to the current neck condition.  

While the September 2008 private physician's opinion is positive, the physician does not indicate whether the Veteran's service treatment records were reviewed.  Nevertheless, it is apparent that the physician considered the Veteran's history of symptomatology, which the Board has found credible.  

The December 2008 VA opinion is inadequate because that examiner only addressed secondary service connection; without considering the Veteran's report of symptoms since service.  The December 2013 VA opinion is inadequate because the rationale for the negative opinion focused on the lack of continuity of treatment, rather than continuity of symptomatology.  

Given the Veteran's credible assertions of continuous symptoms since service and the December 1998 and September 2008 opinions, the Board finds that the preponderance of evidence is in favor of the Veteran's neck condition and its relationship to service.  Service connection for a neck condition is granted.  

ORDER

New and material evidence, having been received, the claim of entitlement to service connection for a neck condition is reopened.

Service connection for a neck condition is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


